Filed 10/6/21 P. v. Barrera CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E075416

 v.                                                                      (Super.Ct.No. RIF102091)

 MARCO ANTONIO BARRERA,                                                  OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Affirmed.

         Reed Webb, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Rob Bonta and Xavier Becerra, Attorneys General, Lance E. Winters, Chief

Assistant Attorney General, Julie L. Garland, Assistant Attorney General, and Steve

Oetting and Eric A. Swenson, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
       Marco Antonio Barrera pled guilty to attempted murder in 2002 and was

sentenced to 38 years in prison. In 2019, the California Department of Corrections and

Rehabilitation (CDCR) recommended recalling his sentence and resentencing him based

in part on his exemplary behavior while in prison. The trial judge did recall the sentence,

but after hearing argument resentenced Barrera to the exact same term. Barrera argues the

judge abused his discretion by refusing to modify his sentence. We see no abuse of

discretion and therefore affirm.

                                               I

                                           FACTS

       Eugene C. and Barrera were acquaintances who used methamphetamine together.

In 2002, Eugene was working in an apartment alone when Barrera entered singing a

threatening song. For unknown reasons Eugene said, “What are you waiting for? Get on

with it,” then stood up. Barrera grabbed Eugene’s arm, pulled a gun from his waistband,

and shot Eugene in the head. Barrera shot Eugene twice more while he was on the

ground. Eugene was able to flee to another apartment and get help, surviving the attack.

       The Riverside County District Attorney charged Barrera with premeditated

attempted murder and unlawfully possessing a firearm as a felon. (Pen. Code, §§ 664,

subd. (a), 187, subd. (a), 12021, subd. (a)(1), unlabeled statutory citations refer to this

code.) The information also alleged enhancements for personally firing a firearm causing

great bodily injury (§ 12022.53, subd. (d)) and for personally causing great bodily injury.

(§ 12022.7, subd. (a).) Finally, the information alleged Barrera had two prior serious



                                               2
felony convictions (§ 667, subd. (a)) and four prior strike convictions. (§§ 667, subds. (c)

& (e)(1), 1170.12, subd. (c)(1).)

       After reaching a plea agreement, Barrera pled guilty to unpremeditated attempted

murder, and admitted a firearm use enhancement (§ 12022.53, subd. (b)) one prior strike,

and both prior serious felony enhancements. Following the terms of the agreement, the

trial court sentenced Barrera to 38 years in prison, composed of nine years for the

attempted murder—doubled to 18 due to the prior strike—10 years for the firearm

enhancement, and two five-year terms from the prior serious felony enhancements.

       In 2019, Senate Bill No. 1393 (2017-2018 Reg. Sess.) (Senate Bill 1393) went into

effect, which allowed a trial court to strike or dismiss a prior serious felony enhancement.

That same year the Secretary of the CDCR sent the trial court a letter recommending it

recall Barrera’s sentence and reconsider whether to strike the prior serious felony

enhancements. Barrera filed a petition seeking the same, which the prosecution opposed.

       The trial judge heard argument on July 21, 2020. While the judge did recall

Barrera’s sentence, he didn’t exercise his discretion to strike any of the enhancements and

reimposed the exact same sentence.

       Barrera timely appealed.




                                             3
                                              II

                                         ANALYSIS

       Barrera argues the trial judge abused his discretion in refusing to strike either of

the five-year prior serious felony enhancements, as he had the power to do under the law

as amended by Senate Bill 1393.1 The People disagree, and we agree with the People.2

       Senate Bill 1393 amended sections 667, subdivision (a), and 1385, subdivision (b),

to allow a court to exercise its discretion to strike or dismiss a prior serious felony

conviction for sentencing purposes. (Stats. 2018, ch. 1013, §§ 1 & 2.) Before the

amendment, courts were required to impose a five-year consecutive term for “any person

convicted of a serious felony who previously has been convicted of a serious felony.”

(Former § 667, subd. (a)(1).) The statutes left no discretion for a trial judge “to strike any

prior conviction of a serious felony for purposes of enhancement of a sentence under

Section 667.” (Former § 1385, subd. (b).)




       1  In his opening brief, Barrera argues the court’s reliance on the preliminary
hearing transcript meant it “was not in a position to know very much about why the crime
occurred or the person committing it.” However, in his reply brief Barrera concedes that
“[i]t is not [his] contention that the superior court ‘erred by relying on the facts adduced
at the preliminary hearing when it made its ruling.’ ” Because Barrera doesn’t claim any
error from the court’s reliance on the preliminary hearing transcript, we do not address
this argument.
       2 The People also argue that section 1170, subdivision (d), doesn’t permit a trial
court to modify a sentence entered after a negotiated plea, or that changes to the court’s
discretion don’t apply retroactively to Barrera’s final judgment. Because the court didn’t
modify Barrera’s sentence, and because (as explained below) Barrera’s appeal fails on
the merits, we do not reach these issues.


                                               4
       “We review a court’s decision to deny a motion to strike a five-year prior serious

felony enhancement for an abuse of discretion. No error occurs if the trial court evaluates

all relevant circumstances to ensure that the punishment fits the offense and the

offender.” (People v. Shaw (2020) 56 Cal.App.5th 582, 587.) “The trial court’s

sentencing discretion must be exercised in a manner that is not arbitrary and capricious,

that is consistent with the letter and spirit of the law, and that is based upon an

‘individualized consideration of the offense, the offender, and the public interest.’ ”

(People v. Sandoval (2007) 41 Cal.4th 825, 847.) On appeal the trial court is

“ ‘ “presumed to have acted to achieve legitimate sentencing objectives” ’ ” and the

decision to impose a particular sentence will not be set aside unless an affirmative

showing is made that the sentence “is so irrational or arbitrary that no reasonable person

could agree with it.” (People v. Carmony (2004) 33 Cal.4th 367, 376-377.)

       In exercising this discretion, the trial judge may “consider ‘postconviction factors,

including, but not limited to, the inmate’s disciplinary record and record of rehabilitation

while incarcerated, evidence that reflects whether age, time served, and diminished

physical condition, if any, have reduced the inmate’s risk for future violence, and

evidence that reflects that circumstances have changed since the inmate’s original

sentencing so that the inmate’s continued incarceration is no longer in the interest of

justice.’ ” (People v. McCallum (2020) 55 Cal.App.5th 202, 210.)

       Barrera concedes the trial judge didn’t commit a legal error when he exercised his

discretion to reimpose the same sentence. Instead, he argues the error was “more like a



                                               5
moral or what might even be described as a cultural error in the decision-making

process.” Barrera argues the “decision to reinstate the original sentence failed to align

itself with the spirit of the law found in the recent amendments” to section 1170. Barrera

points out that in the 18 years since his conviction his behavior has been exemplary, that

he is now 60 years old, and that at the time of his offense he was—but is no longer—a

repeat methamphetamine user. He argues that these and other factors indicate he is

reformed and unlikely to reoffend, and that the amendments to section 1170 counsel in

favor of leniency.

       We agree the amendments to section 1170 show the legislature intended to reduce

the burden of mandatory enhancements on certain inmates for whom these mandatory

sentences are no longer just. We also agree Barrera’s behavior since his conviction shows

real reform, for which we commend him.

       However, we cannot agree these factors render the trial court’s sentencing decision

arbitrary, capricious, or irrational. As the trial judge explained, he “saw no mitigating

factors” and felt “[t]his was a vicious attack. It was aggravated in every way that it can be

aggravated.” The judge said he was happy with Barrera’s performance in prison but said

that doesn’t change the seriousness of the crime. Moreover, he pointed out that without

the plea bargain Barrera faced a minimum of 43 years to life, meaning he would not have

even been eligible for parole until his mid-80’s if at all. Accordingly, the trial judge felt

Barrera “received the full benefit of what he bargained for,” and wasn’t inclined to

disturb the bargain.



                                               6
       Even if we disagree with this judgment or agree that Barrera is deserving of the

court’s mercy, the trial judge didn’t abuse his discretion by resentencing Barrera to the

same sentence he originally received. The judge considered several of the factors

contemplated by section 1170, subdivision (d), but concluded even though these factors

weighed in Barrera’s favor, the negotiated sentence was appropriate. The sentence was

not arbitrary, capricious, or irrational given the facts available. While it’s true the recent

amendments to section 1170, subdivision (d), and other sentencing statutes permit trial

judges to exercise leniency, they don’t compel them to do so.

                                              III

                                       DISPOSITION

       We affirm.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                  SLOUGH
                                                                                                 J.
We concur:


CODRINGTON
          Acting P. J.


FIELDS
                           J.




                                               7